Citation Nr: 1417362	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  02-14 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to May 1972.  

This matter initially came to the Board of Veterans Appeals (Board) on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  The claims file was subsequently transferred to the RO in Baltimore, Maryland, the current agency of original jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2003, the Veteran testified at a Board hearing in Washington, DC; a transcript is of record.  In August 2003 and May 2005, the Board remanded a claim to reopen for evidentiary development.  In August 2007, the Board determined that new and material evidence had been received and reopened the previously denied claim of entitlement to service connection for a psychiatric disorder.  The Board remanded the underlying claim for additional development and adjudication on the merits.  In April 2009 and June 2011, the Board again remanded this issue for development and adjudication.  The case is now ready for a decision.

As noted in the Board's August 2003, May 2005, and August 2007 decisions, although the Veteran initially appealed from the denial of both PTSD and depression in a May 2001 rating decision, he subsequently withdrew the appeal as to the matter of PTSD, including in his October 2002 substantive appeal (VA Form 9).  


FINDINGS OF FACT

The currently diagnosed major depressive disorder did not have its onset during service and was not incurred as a result of service; and a current psychosis did not manifest during service, or to a compensable degree within one year after service.

CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, claimed as depression, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

In accordance with the Veterans Claims Assistance Act of 2000 and implementing regulations, the Veteran was provided adequate notice, including in a November 2007 letter.  This included the evidence and information necessary to establish all five elements of service connection, and who was responsible for obtaining which types of evidence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The timing defect as to the post-adjudication notice was cured by subsequent readjudication, including in an October 2013 Supplemental Statement of the Case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

During the May 2003 Board hearing, the undersigned noted that the Veteran's original claim file had been lost, his complete service treatment records may not be available, and that VA would assist in obtaining pertinent evidence, including for psychiatric hospitalization and other reported treatment.  The undersigned also advised that it would be helpful to submit statements from individuals who knew of the asserted treatment and symptoms during and after service.  Further, the Veteran and his representative demonstrated actual knowledge of the required elements, such as by arguing that his disability began during service and was incurred in service, and provided testimony as to evidence in support of that claim.  To the extent that the undersigned may not have explained the bases of the prior denials, or suggested the submission of evidence that may have been overlooked, there is no prejudice; rather, the Veteran has had ample opportunity to participate in the adjudication.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. § 3.103(c)(2)); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (concerning actual knowledge).  Attempting any remedy as to possible hearing defects would be "an idle and useless formality."  NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766 n. 6 (1969).  No further notice or hearing is required.

This case has been remanded multiple times for evidentiary development.  As discussed below, all pertinent, available evidence for which the Veteran provided sufficient identifying information has been obtained.  Records in the Veteran's paperless files in VA's electronic processing systems were reviewed; however, all pertinent documents are currently associated with the 11-volume paper claims file.  

As noted in prior remands, the Veteran's original claims file was lost and rebuilt as of November 1992, after repeated attempts to locate the original claims file; this resulted in the creation of Volume 1 of the current paper claims file.  The Veteran was repeatedly notified of this fact, and requested to provide any information in the possession of himself or his representative at the time, such as in April 1995 and in past Board remands and letters from the RO to the Veteran and his representative.  

In an August 2003 remand, the Board noted that the Honolulu RO had referred to the Veteran's service medical records in a January 1997 adjudication, indicating that such records appeared to be available at that time.  As directed by the Board, in April 2004, the AOJ requested the Honolulu RO to search for the Veteran's claims file, and the Honolulu RO responded that it did not have the claims folder.  Also in April 2004, the National Personnel Records Center (NPRC) forwarded all service treatment records available at that time, including clinical evaluations for the Veteran's service entrance and discharge.  The NPRC indicated that the Veteran's service treatment records had been sent to the Washington, DC, RO in August 1975; therefore, any additional records that were sent at that time were lost.  

As the Veteran has asserted that he had behavioral problems due to a psychiatric disorder and was placed in the stockade while in Germany during service in 1972, VA obtained his complete service personnel records (also known as his 201 file), which was associated with the claims file after the last Board remand in June 2011. 

The Veteran has also reported inpatient treatment for one week during service at the Walter Reed Army Medical Center (AMC) in the later part of 1971, while he was on leave due to his grandmother's illness.  Repeated efforts were made to obtain any records from this facility dated in 1971 by requests to the NPRC and directly to Walter Reed AMC, with no success.  The Veteran's service personnel records, which were obtained after the last Board remand, show that he was in Germany from February 1971 to April 1972, and was granted emergency leave for his grandmother's illness for 30 days from July 24, 1971, or through late August 1971.  

The NPRC specifically found no records for this time period in July 2004.  In October 1994 and March 2008, Walter Reed AMC also indicated that no records were available for the Veteran.  Further, records from St. Elizabeth's hospital dated in 1986 and 1987, such as a July 1986 conference report, repeatedly indicate that the Veteran's first inpatient psychiatric treatment was at Hong Kong in 1981.  This directly contradicts his report for VA benefits purposes that he had inpatient treatment for a week in 1971.  Additionally, as noted above, service treatment records were forwarded to the Washington, DC, RO in August 1975, and the claims file (including any such records) was lost and rebuilt as of 1992.  In an April 1995 letter, VA informed the Veteran that the prior claims file was presumed misplaced during transit from the RO to the Board after an April 1990 Statement of the Case (SOC) as to service connection for a nervous condition.  Any records of psychiatric treatment from Walter Reed AMC in 1971 were apparently not of record as of April 1990, as that SOC indicates that the Veteran's service medical records were negative for complaints, treatment, or diagnosis of a psychiatric disorder.  Under these circumstances, VA has made adequate attempts to obtain any existing records for the Veteran from Walter Reed AMC; further efforts for them would be futile.

Concerning post-service records, the Veteran provided authorization for VA to obtain records for several periods of incarceration and related psychiatric treatment from 1981 forward.  All records were obtained from the psychiatric facility in Hong Kong from February 1981 to January 1982, and from St. Elizabeth's hospital in Washington, DC, from June 1986 to November 1987 (for a competency determination relating to criminal charges).  The Veteran also identified psychiatric treatment at U.S. Federal correctional facilities, namely, Butner Federal Correctional Institution (FCI) in North Carolina starting in 1987, and at the US Medical Center for Federal Prisoners (USMCFP) in Springfield, MO, from the late 1980s to 1990s.  The evidence also includes a court order for the Veteran to be transferred from St. Elizabeth's hospital to Butner FCI in 1987, consistent with the Veteran's report.  VA requested the identified records directly from such facilities, and records dated from 1993 to 1998 were forwarded in response to those requests, including records from Petersburg FCI in Virginia.  To the extent that any pertinent records remain outstanding, such as from 1987 to 1993, VA has made all appropriate requests and received responses, and further efforts would be futile.  

There are several references in the above treatment records to other periods of incarceration and possible treatment from 1983 forward, including in Miami, Los Angeles, and Canada.  Additionally, in January 1992 arguments pertaining to a prior claim for service connection for a psychiatric disorder, the Veteran's prior representative referred to treatment at a Seventh Day Adventist Hospital in 1975.  Nevertheless, the Veteran has not identified any such facilities, or authorized VA to obtain any such records, particularly while his current appeal has been ongoing.  Therefore, no further development is needed in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing pertinent facts and evidence is not a one-way street, and the claimant must cooperate in development).

The Veteran has reported VA mental health treatment at the Washington, DC, VA Medical Center (MC) and the Honolulu, Hawaii, VAMC.  During the May 2003 hearing, the Veteran reported seeking mental health treatment and being prescribed medication at the DC VAMC approximately four months after service in 1972.  He also reported receiving treatment at this facility off and on through 1981, stating that he traveled extensively during that period, and continued treatment from 1982 forward, including in Honolulu from1996 to 1997.  In statements for prior claims, however, the Veteran did not reference any VA treatment in the 1970s; rather, he reported VA treatment from 1981 forward.  See January 1992 arguments from representative; November 1992 VA Form 21-9840 and statement from Veteran, January 1995 statement.  Records from the Veteran's incarceration and psychiatric treatment in Hong Kong in 1981 and 1982, and from St. Elizabeth's hospital in 1986 and 1987 also do not contain any references to mental health treatment in the 1970s.  Rather, records from St. Elizabeth's include reports that the Veteran had treatment via incarceration and otherwise from 1981 forward, with VA treatment in about 1982 or 1983.  See, e.g., June 1986 initial assessment with Veteran, June 1986 social work assessment with Veteran and mother, July 1986 conference report.  In an April 2004 response to a request for records from 1972 forward, the DC VAMC provided records from 1999 to 2004, and stated that no records were available for the Veteran from 1972.  Other requests yielded treatment records from the DC VAMC from 1988 to 2013, and from the Honolulu VAMC from 1996 to 1997.  Under these circumstances, it appears that no further pertinent VA treatment records exist, and a remand for additional efforts to obtain any such records would be futile.

The Veteran reported applying for benefits from the Social Security Administration (SSA) in 1994.  In March 2005, the SSA indicated that his folder was destroyed.  

In sum, VA has made repeated requests to appropriate records repositories for Federal records, including service records, Department of Defense treatment facilities, Department of Correction facilities, the SSA, and VA treatment facilities.  To the extent that any pertinent Federal records remain outstanding, any further efforts to obtain them would be futile.  VA also made reasonable requests to obtain non-VA records, including private and foreign incarceration and treatment facilities for which the Veteran provided sufficient identification and authorization.  No further development is necessary with respect to outstanding records in this case.

Concerning the Veteran's diagnosis and any relation to service, there are VA and private medical opinions.  The Veteran submitted a private opinion from Martin H. Stein dated in April 2009, which purported to be from a medical doctor who was "Board Certified in Psychiatry."  The Board noted in prior remands, however, that Mr. Stein's competency and credibility were in doubt based on widely available news reports that he had been stripped of his medical licenses in the District of Columbia and Virginia in 2002 and 2003 due to allegations of negligence and inappropriate behavior.  Widely available news reports also indicate that Mr. Stein's attempt to have his license restored in Virginia was denied in 2008.  Accordingly, the Board directed the AOJ to request the Veteran to provide a curriculum vitae for Mr. Stein to be able to assess his competency and credibility.  This was not provided; however, the Veteran submitted another private opinion from Dr. Michael L. Cesta dated in November 2009, with an addendum report dated in November 2010.  There is no suggestion that Dr. Cesta is not a licensed psychiatrist as indicated in his letterhead, or that he is otherwise not competent.  

The Veteran was previously examined by VA for compensation and pension purposes in June 1995.  He was examined in April 2009 and June 2011 for the purposes of the current appeal.  Prior remands directed that the VA examination be conducted by a Board-certified psychiatrist, and this was not accomplished.  Nevertheless, there is no argument or indication that the most recent VA examiner (a psychologist) is not qualified or competent to offer an opinion, or that the opinion is otherwise inadequate under the facts and circumstances of this case.  

In this regard, in September 2009 and November 2010, the Veteran's prior representative asserted that a curriculum vitae should be provided for any VA provider whose opinion was relied upon in this case, if it was required for Mr. Stein, and that many VA providers and examiners are unlicensed.  In other words, the representative appeared to allege that VA examiners are not competent, although he did not allege specific facts pertaining to any VA medical professional in this case.  The competence of a VA examiner is presumed in the absence of affirmative evidence to the contrary.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  There is no evidence of record to question the competency, honesty, or integrity of any specific VA provider or examiner in this case.  Further, although the Veteran's prior representative alluded to the April 2009 VA examination by a nurse practitioner as being inadequate, he submitted a private opinion from Dr. Cesta, a psychiatrist, to rectify this alleged problem.  In contrast, neither the Veteran nor his representative has argued that the June 2011 VA examination by a psychologist was inadequate; rather, they simply argue that the private medical opinions are more probative.    

The Board also finds no inadequacy in the most recent VA examination report, or in the examiner's qualifications.  Significantly, the June 2011 VA examiner considered all pertinent evidence, including lay statements and evidence from the Veteran's family members as contained in the records from St. Elizabeth's hospital in the 1980s, as directed in the prior remand.  The VA examiner offered well-reasoned opinions based on all pertinent evidence and medical expertise.  Further, the examiner's findings as to the timing of the Veteran's symptoms are consistent with Board's credibility findings herein, as detailed below.  Moreover, the private opinion by Dr. Cesta, a licensed and Board-certified psychiatrist, indicates a review of the claims file and application of medical expertise to the facts as found by that medical professional.  This opinion has been considered together with the other evidence of record.  As such, another medical opinion is unnecessary. 

In sum, the prior remand directives were substantially completed.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  All identified, pertinent, available records have been obtained.  VA notified the Veteran and his former and current representatives of the attempts to obtain the identified VA and non-VA records, including Federal records, and of the records that were obtained and not obtained, as summarized above.  The medical evidence and opinions are sufficient.  There is no argument or indication that further notice or assistance that would be reasonably likely to aid in substantiating the claim; rather, it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist, at least insofar as any errors were not harmful to the essential fairness of the proceedings.  As such, further notice or assistance is not required, and the Veteran will not be prejudiced by a decision.  

II. Merits Analysis

The Veteran contends that he first had mental health symptoms during basic training in 1970, and that he has had continuous symptoms since that time, which resulted in his current psychiatric disability.  Medical evidence over the years includes several diagnoses, including schizophrenia and major depressive disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).  

Service connection generally requires competent and credible of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

As the Veteran served for 90 days or more, psychosis (including schizophrenia and schizoaffective disorder) will be presumptively service-connected if it manifested to a degree of 10 percent or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a), 3.384.  Service connection may be granted for a listed chronic condition where there is competent and credible evidence of continuity of symptomatology after service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  

Under certain circumstances, lay statements may be competent and sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board must assess the competency and credibility of evidence, and weigh the lay and medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, the Board may choose to favor the opinion of one medical expert over another as long as an adequate statement of reasons and bases is provided for such determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Where service records are unavailable through no fault of the claimant, there is no "heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (quoting Russo v. Brown, 9 Vet. App. 46, 51 (1996)).  This includes advising the claimant to submit alternative forms of evidence supporting the claim and assisting him or her in obtaining this alternative evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  VA satisfied its duty to assist in this regard, as discussed in detail above concerning VA's procedural duties.

Nature and timing of symptoms 

With regard to the merits of the claim, the Veteran and other lay witnesses are competent to report his observable symptoms of mental health disorder, and that they began during service and continued since that time.  They are also competent to report when he received treatment for such symptoms, to include during service and within the first year after service, and what providers told them about the nature and cause of the Veteran's disability.  See Jandreau, 492 F.3d at 1376-77.

Nevertheless, the Board finds the Veteran and other lay witnesses to be not credible in reporting that he began to have persistent and recurrent mental health symptoms or chronic disability, to include a psychosis, during service or within one year after separation in May 1972.  As detailed below, their statements in this regard are internally inconsistent at times, and statements made for the purposes of VA benefits are inconsistent with statements made for medical treatment and evaluation purposes, showing a bias or incentive for monetary gain.  The Veteran's service personnel records and available service treatment records also contradict reports by the Veteran and other lay witnesses that he had recurrent mental health symptoms and behavior problems during service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  

With regard to the timing of his symptoms, the Veteran reports having a nervous breakdown of sorts at Fort Dix during basic training in September or October 1970, as well as inpatient treatment for another nervous breakdown of sorts at Walter Reed AMC while home on emergency leave in 1971.  He asserts that he was under a lot of stress due to being away from home, losing his long-term girlfriend, his grandmother's illness, and other personal and family difficulties, and that he started drinking and had behavioral problems throughout service.  See, e.g., June 1995 VA examination; May 2000 statement and May 2003 hearing transcript.  

Service personnel records show that the Veteran was at Fort Dix for basic training from September 1970 to November 1970, when he had additional training at Fort Polk, until he was en route to Germany in January 1971.  As noted above, any medical records during service relating to such complaints are not available; however, the Veteran's available service treatment records show that no clinical abnormality was found at his January 1972 examination for separation.  

Significantly, the Veteran's complete service personnel file was obtained, and evidence contained therein contradicts reports by the Veteran and his family members of behavioral problems or other mental health symptoms since 1970.  

The Veteran's prior representative pointed to the fact that requests for transfer to duty in other countries were denied in 1971, namely, a request for transfer to Korea in March 1971 and to Vietnam in June 1971, as showing mental health problems at those times.  Dr. Cesta also relied on this evidence in a November 2010 addendum report of his private medical opinion.  In contrast to those arguments, however, there is no indication that these transfers were due to behavioral or emotional problems.  Rather, the recommendation of disapproval for the transfer to Korea notes that there was a critical shortage of personnel in the Veteran's unit, but his conduct and efficiency were good.  This is consistent with the Veteran's Record of Assignments, which showed good conduct and efficiency while in Germany in March 1971.  The Veteran had also been promoted to Private First Class (PFC) in April 1971.  Further, contrary to the notation in Dr. Cesta's November 2010 report, there is no indication in the Veteran's available service records that he had expressed a desire not to be involved in combat prior to 1971.  Rather, he volunteered for the Army during the Vietnam era and was trained as a light infantryman; this would be inconsistent with a desire to avoid combat.  

The Veteran has also asserted that he had a nervous breakdown of sorts while on leave in 1971 for his grandmother's illness, that he had behavioral problems in Germany due to stress, and that he was placed in the stockade in Germany for four months from January 1972 to April 1972.  Service personnel records confirm that the Veteran was on leave for 30 days in July 1971 for his grandmother's illness.  Nevertheless, the other evidence contradicts his claims of behavioral problems and punishment, to include being placed in the stockade.  In addition to the Veteran's promotion in April 1971, the Veteran received in award for "exemplary behavior, efficiency, and fidelity" for the period from September 1, 1970, to March 15, 1972.  This includes months during which the Veteran claims he was in the stockade.  Further, the Veteran's DD Form 214 shows that he was released from active duty in May 1972 with an honorable discharge, and he had no time lost without pay.  

Additionally, the Veteran claims to have received treatment for mental health symptoms at the Washington, DC, VAMC approximately four months after service in 1972, or around September 1972.  The first report of such treatment in the claims file was during the May 2003 hearing.  The Veteran also testified at that time that he was prescribed Valium and lithium, and that he received off and on treatment at that VAMC from 1972 through 1981, although he travelled extensively during that period.  He also reported receiving VA mental health treatment from 1982 forward.  

In contrast with this testimony, however, the Veteran reported for the purposes of prior claims in January 1992, November 1992, and January 1995, that he had psychiatric treatment (from VA or otherwise) from February 1981 forward.  In particular, the Veteran reported treatment in Hong Kong from February 1981 to February 1982, at St. Elizabeth's hospital from June 1986 to November 1987, and in Federal Department of Correction facilities from 1986 to 1994.  As noted above, no records from the Washington, DC, VAMC prior to 1988 have been found.  There are, however, apparently complete records from Hong Kong and St. Elizabeth's, records indicating that the Veteran was incarcerated in a Federal facility as of 1987, and records from the identified correctional facilities dated from 1993 to 1998.

Additionally, although the Veteran's representative stated in January 1992 that he received private treatment at a Seventh Day Adventist Hospital in 1975, there are no references to any such treatment by the Veteran in the current claims file.

Service personnel records show that the Veteran was transferred to the Reserves after active duty in May 1972.  A July 1976 record shows that he was released from the standby Reserves effective in August 1976 with an honorable discharge.

As the Veteran's initial claims file was lost and rebuilt as of 1992, it is unclear when he first sought service connection for psychiatric disorder.  He testified in May 2003 that he first filed a claim around 1972.  His service personnel records include two requests from VA for service treatment records: one in August 1975 for records relating to a back injury and a skin condition, and one in September 1976 for records relating to a nervous condition.  As such, it appears that the Veteran had filed a service connection claim for a nervous condition prior to September 1976, suggesting that he had at least some mental health symptoms prior to that time.  

The Veteran was incarcerated for charges of rape or sexual assault while traveling in Hong Kong in 1981, with inpatient psychiatric treatment from February 1981 to January 1982, when he was deported to the U.S.  A review of such records shows no reference to any problems in the military, or persistent mental health symptoms since service.  Rather, in a February 24, 1981, report, the Veteran reported a personal history of an unremarkable childhood, dropping out of school in the 10th grade and having various jobs after that time, and being married for 6-7 years (or since approximately 1974).  He also reported being very upset and sad when  his grandmother died on an unspecified date, and that he consulted doctors on a few occasions and was given Valium.  The Veteran did not, however, reference any prior inpatient treatment, to include in 1971 as claimed for VA benefits purposes.  The Veteran reported taking marijuana for more than one year, and that he took heroin a few times 2-3 years earlier; in a March 3, 1981, record, he reported taking heroin intravenously (by IV) for 3 years (or since approximately 1978).  

Reports dated February 19 and 24, 1981, show that the Veteran was referred for psychiatric evaluation based on alleged depression and suicidal thoughts.  He claimed to have swallowed a small amount of detergent on February 17, 1981, although physical examination showed no evidence of detergent or poison in his body.  The examiners stated that this was an attempt to draw attention and cause trouble for prison management, whom the Veteran identified as an oppressing authority, or was a "desperate attempt" to prove his innocence, as asserted by the Veteran.  The examiner noted that the Veteran's source of depression at that time stemmed from inability to communicate with parents, homesickness and monotony in daily routine, and that his mental state was a reaction to the present predicament.  Medical professionals repeatedly noted that the Veteran was manipulative, and diagnoses were depression probably reactive, or acute reaction to stress, with no formal thought disorder or psychotic features.  A February 27, 1981, record notes that the Veteran looked depressed, and amitriptyline (an antidepressant) was prescribed, which was discontinued in March 1981.  On March 16, 1981, the Veteran again claimed to have swallowed some detergent, although physical evidence refuted this assertion, and a March 17, 1981, record noted that the Veteran obviously was manipulating, and there was no evidence of severe depression.  The Veteran was started on Sinequan (an antidepressant otherwise known as doxepin) in August 1981, which was stopped in October 1981 because he reported being able to sleep again.  In December 1981, the Veteran reported a good mental state.

Civil court records show that, in June 1986, the Veteran was ordered to St. Elizabeth's hospital for evaluation and treatment for a competency determination relating to charges of a bank robbery in February 1986.  This was recommended based on a report by the Veteran's mother that he had received treatment at a psychiatric hospital for one year in Hong Kong after attempting suicide 3-4 years earlier.  Again, there was no reference to any mental health problems prior to 1981.  

The evidence includes detailed records from St. Elizabeth's hospital.  The Veteran underwent an initial psychiatric assessment interview on June 4, 1986.  With regard to his personal history, he reported that he socialized normally as child, and that he did "fair" in school and enjoyed it, although he took remedial classes for math in 4th and 5th grades.  He dropped out of school in 10th grade to work, but he had a girlfriend in high school.  The Veteran reported being arrested at age 13 for disorderly conduct, and that he began drinking at age 13 and smoking marijuana at age 17.  He volunteered for the Army at age 18.  He reported training at Fort Dix and Fort Polk and being stationed in Germany, but he expressly denied any discipline problems during service.  The Veteran reported drinking a quart of vodka per day while in service, but he denied any fights or missed formations as a result.  He also reported using marijuana daily since 1982, and he denied using any other drugs besides cocaine on an experimental basis.  (This is inconsistent with his report during treatment in Hong Kong of using heroin since approximately 1978.)

Concerning the years after service, in the June 4, 1986, initial assessment, the Veteran reported working for the Federal government as a Xerox machine operator for three months, and then as a security officer at the Smithsonian for two years.  He then travelled to Pakistan for three years for Islamic studies, which he quit without a degree in 1976 or 1977.  The Veteran then alternated between living and working in the United States and traveling in the Middle East and Asia, until he was incarcerated and hospitalized in Hong Kong in 1981.  The Veteran claimed that he was transferred for psychiatric treatment due to "some disturbance . . . disorderly," that part of the "disturbance" was setting off a general alarm system, and that the staff felt he had suicidal tendencies.  The Veteran denied any treatment with medications while in Hong Kong, and reported being diagnosed as schizophrenic in Hong Kong.  (Both of these reports are inaccurate, based on a review of the detailed Hong Kong treatment records, as summarized above.)  The Veteran stated that he was deported back to DC, which would have been in January 1982, and that he lived with his mother and went to the VA hospital until 1983.  (This would be consistent with the Veteran's reports for VA claims from 1992 through 1995 that he had VA and other psychiatric treatment from 1981 forward.)  The Veteran also reported prior arrests or probation in 1983, 1984, and 1986.

Approximately a week later, on June 12, 1986, the Veteran and his mother were interviewed together for a social work assessment.  They reported a similar history as in the June 4, 1986, assessment, with the following exceptions and additions.  Concerning his pre-service years, they reported that he did not have many friends or girlfriends in junior high, but he had "plenty" of both in high school.  The Veteran reported dropping out of school due to financial difficulty, and his mother did not know why he dropped out, although she did not spend much time with the children then due to work.  The Veteran was the seventh of eight children.  

Whereas the Veteran had previously reported drinking alcohol regularly in service and smoking marijuana starting in 1982, he now reported smoking as much marijuana daily as he could afford in service.  Additionally, although the Veteran previously denied any discipline problems or fighting in service, the Veteran's mother reported that he was put in the stockade for fighting.  The social worker recorded that the Veteran did not like service and wanted to get out, he resented being sent to Germany, and he did not get along with his supervisors; it is unclear whether this was reported by the Veteran or his mother.  The Veteran's mother stated that she believed his illness began in service.  

This June 1986 report notes that, while in Pakistan for Islamic studies, the Veteran met and married a woman.  They returned to the U.S. in 1976 or 1977 and lived together with his mother, but they divorced when she became pregnant.  The Veteran's mother stated that he "started getting real paranoid" after separating from his wife, including being afraid that someone was talking about him or trying to hurt or poison him, and that she found him in a closet sound asleep and curled in the fetal position.  The Veteran's mother also stated that, after returning to DC from Hong Kong in 1982, he was drinking and she asked him to seek treatment at the VA hospital.  She stated that he went to outpatient treatment a few times and the hospital wanted to commit him, but he did not report for such inpatient treatment.  (This would be consistent with the Veteran's report in the June 4, 1986, assessment that he sought VA treatment after returning to DC from Hong Kong until 1983.)

In a July 15, 1986, conference report and notes, providers from St. Elizabeth's noted that the Veteran reported being transferred for psychiatric treatment in Hong Kong because the guards thought he was hearing voices when he pulled an alarm in the jail, although he denied actually hearing voices.  Based on these reports, and reports concerning misunderstandings or joking in subsequent episodes of behavior as reported by his mother and sisters, the St. Elizabeth provider found that the Veteran appeared to be misremembering prior psychotic experiences, and opined that he appeared to have been psychotic in 1981 while in Hong Kong.  

The records from Hong Kong, however, are inconsistent with the Veteran's reports in July 1986.  There is absolutely no reference in the Hong Kong records to his hearing voices or even pulling an alarm.  As noted above, he was transferred for treatment due to allegations of depression and reporting that he swallowed detergent in an alleged suicide attempt.  The Hong Kong providers repeatedly found that the Veteran had no psychotic features, and there was no reference to schizophrenia, as opposed to depression that was treated for short periods with antidepressants.  These records are more probative and outweigh the Veteran's reports in 1986, as they were contemporaneous to the time of actual treatment and behavior.

In a July 16, 1986, conference report, St. Elizabeth's providers also noted that the Veteran's first reported psychiatric admission was in 1981 in Hong Kong.  They stated that his second admission was at a VA facility for alcohol rehabilitation, and there was another admission in Los Angeles while in jail.  Again, the Veteran did not report any prior psychiatric treatment in service, to include during basic training in 1970 or while on leave in 1971, or at any point prior to 1981, to include in 1972.  

On August 20, 1986, St. Elizabeth providers interviewed the Veteran's mother and sister, without the Veteran being present.  His mother reported that he had very low grades in elementary school and teachers said he would daydream frequently, until he dropped out after junior high school.  She also stated that he was difficult to get along with, withdrawn, and did not have many friends.  The Veteran's mother stated that he was "always a little paranoid" even before service, but that he seemed different when he returned from service and was "hanging with just scum."  The Veteran's sister stated that he was "paranoid" after he separated from his wife (in approximately 1979 or 1980), but that "he was paranoid before."  The Veteran's mother and sister described symptoms of not telling anyone where he was going, pacing the floor at night, clapping or snapping his fingers, and leaving the television on all the time.  They did not give a specific time period that such symptoms occurred.  The Veteran's mother stated, however, that she asked him to go to the VA hospital, but he would not go.  (This would be consistent with her reports during the June 1986 interview with the Veteran that she requested him to seek treatment in 1982 or 1983, after he returned from Hong Kong.)  The Veteran's mother also referred to the Veteran's leaving his job at the Smithsonian to go to the Middle East without telling anyone.  (This would be consistent with the Veteran's prior reports in 1986 of working at the Smithsonian for two years shortly after service, and then going to Pakistan to study Islamic studies.)  Additionally, the Veteran's mother referred to him thinking others poisoned him.  (In the June 1986 interview, she indicated that this occurred after he separated from his wife, which was in 1979 or 1980; she had stated that he became "real paranoid" at that time.) 

In other words, when considering the details given by the Veteran and his mother and sister as to when, exactly, he exhibited certain behaviors or sought treatment after service, these behaviors did not occur until at least two years after his discharge, after having worked in one position for several months and then in the Smithsonian continuously for two years.  Similarly, in a July 9, 1986, progress note, a St. Elizabeth's provider stated that the Veteran apparently became psychotic after separating from his wife in 1980.  A February 1987 conference report also noted that the Veteran became agitated and distraught after separating from his wife in 1980, and that his first psychiatric admission was in Hong Kong in 1981.  The providers noted that the Veteran's mother and sister reported that, throughout the 1970s and so far in the 1980s, the Veteran had remained intoxicated on alcohol on a daily basis while he was at home.  The Veteran reported having withdrawal symptoms from alcohol such as tremulousness, most recently five years earlier.  (This would have been in or around his incarceration and treatment in Hong Kong.)

Notably, the Veteran's mother reported in the August 1986 interview at St. Elizabeth's that his oldest brother was in the military, had been in a VA hospital for psychiatric problems, and received a disability check for "stress."  As such, the reports by the Veteran and his family members for the first time in 1986 that he was in the stockade during service and seemed different after service may have been influenced by the experiences of the Veteran's brother in the VA claims process.

In a September 1987 conference report, St. Elizabeth providers again noted that the Veteran had psychotic illness that "began sometime in the late 1970s."  They stated that he apparently attempted to control symptoms with drugs and excessive consumption of alcohol, and committed robberies in the 1980s.  The providers indicated that the Veteran never had successful outpatient adjustment since the beginning of his illness.  There had been no signs of psychosis since January 1987, and providers noted that the Veteran likely could be maintained free of psychosis if he continued to take medications at the prescribed dosage for the rest of his life.  

A November 1987 discharge note from St. Elizabeth's summarizes that the Veteran initially appeared quiet but not psychotic on admission, and in subsequent months he began to respond to auditory hallucinations and was treated with medications.  Since January 1987, he had been non-psychotic but schizoid in adjustment.  The discharge diagnoses were schizophrenia chronic paranoid type, continued alcohol dependence by history, and schizoid personality disorder premorbid.  A December 1987 discharge sheet confirmed these diagnoses, and indicated that the Veteran was to have follow-up treatment at Butner Federal Correctional Facility.

The Board notes that the fact that the Veteran maintained employment as a security guard at the Smithsonian for two years, after another job immediately after discharge from service in May 1972, points to a lack of psychotic symptoms.  Further, as discussed above, although the Veteran appears to have filed a claim for service connection for psychiatric disorder sometime prior to September 1976, suggesting some mental health symptoms at that time, statements by the Veteran, his mother, and his sister in the records from St. Elizabeth's generally indicate that his symptoms began after the Smithsonian position and after he separated from his wife in 1979 or 1980.  This would be consistent with a claim around 1976.  It would also be consistent with the September 1987 report from St. Elizabeth's noting that the Veteran's illness began in the late 1970s, with no successful outpatient adjustment after that time, based reports of constant drinking in the 1970s and 1980s, and incarceration, inpatient treatment, and robberies in the 1980s.  

During a June 1995 VA examination, the Veteran reported that his mental health problems began at Fort Dix during basic training when a lot of "stressors" caused him to drink a lot.  He also reporting seeing a lot of doctors while in Germany because he was "going through a lot of changes" such as family problems and a skin condition that was very upsetting, and that he had been seeing a psychiatrist since May 1972 and was given doxepin at that time.  These reports are all inconsistent with his service personnel records and available service treatment records, as well as with his statements for prior claims in 1992, and with the inpatient psychiatric records from 1981 to 1987, as discussed above.  Those prior reports are more probative, and the June 1995 reports are not credible.

In a November 1999 VA treatment record, the Veteran reported having his first depressive episode in 1972 when he was drinking heavily.  Nevertheless, this was several months after his most recent claim to reopen his VA claim for service connection for a psychiatric disorder.  As such, this report may be influenced by his monetary incentive for that claim.  Further, as discussed above, prior reports in the treatment records from 1981 to 1982 and from 1986 to 1987 indicate that the Veteran's persistent and recurrent symptoms began several years after service.  

In sum, for the reasons discussed above, the Board finds that the Veteran and other lay witnesses to be not credible with regard to his having persistent and recurrent mental health symptoms since service in 1970 or 1971, to include any punishment for behavioral problems in service, or symptoms within the year after discharge from service in May 1972.  Rather, the most probative evidence shows that he had persistent and recurrent symptoms starting at least two years after service, and more consistently in 1979 or 1980, followed by several periods of incarceration and criminal behavior, and regular treatment starting in 1988 or 1989.  

Nature and etiology of the current disorder

As noted above, treatment and evaluation records from Hong Kong in 1981 and 1982 generally showed depression with no psychotic features.  Records from St. Elizabeth's in 1986 and 1987 show final diagnoses including schizophrenia, which was anticipated to require lifelong medication to control psychotic symptoms.  

Nevertheless, subsequent records from Federal Department of Correction facilities from 1993 to 1998 and from VA facilities from 1988 forward reflect medications for depression and anxiety or insomnia, which had been prescribed regularly since 1988 or 1989.  Diagnoses included major depressive disorder (or episode), antisocial personality disorder, affect disorder, adjustment disorder unspecified, alcohol and substance abuse, and substance-induced mood disorder.  There was no diagnosis or treatment for schizophrenia or psychotic disorder, other than noting the past diagnoses.  See, e.g., May 1993 and July 1994 records from U.S. Medical Center for Federal Prisoners (USMCFP); December 1997 and May 1998 records from Petersburg Federal Correctional Institution (FCI); June 1988, July 1994, December 1994, November 2002, February 2009, and March 2013 VA treatment records.  Several VA treatment records, such as in February 2001 and November 2003, noted that the Veteran was under stress due to financial and marital problems.  VA treatment records from May 2003 forward noted that the Veteran had stopped drinking alcohol excessively and was doing well with no depressive symptoms while taking the anti-depressant doxepin.  This undermines the finding of psychosis, namely schizophrenia, requiring continuous medication in 1986 and 1987.  

Additionally, treatment records from 1999 forward, or during the course of the appeal, generally show a diagnosis of major depressive disorder.  The June 2013 VA examiner also diagnosed major depressive disorder based on all pertinent evidence.  Indeed, in a November 2009 private medical opinion submitted by the Veteran, Dr. Cesta also diagnosed major depressive order, opining that the prior diagnoses of schizophrenia were actually major depressive disorder.  As such, the weight of the evidence establishes a current disability of major depressive disorder.

The Board notes that there is evidence of possible psychiatric symptoms and antisocial behavior before service, as well as prior diagnoses of various personality disorders.  A June 1986 social work assessment from St. Elizabeth's indicated that the Veteran had antisocial behavior in his earlier years, and a July 1986 conference report indicated that his early psychiatric history seemed to start at age 13.  Although the Veteran's sisters asserted in 2007 and 2009 that he had no problems prior to service, there were contrary statements from the Veteran and his mother and sister in the 1986 and 1987 records.  Nevertheless, no mental health disorder was noted in the Veteran's service entrance examination, and the evidence does not clearly and unmistakably show a preexisting disorder, to include major depressive disorder or psychosis, or a personality disorder.  Therefore, further discussion of  the provisions concerning aggravation of a preexisting disability or service connection for a personality disorder is unnecessary.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304, 3.306 (concerning the presumption of sound condition and aggravation of a preexisting disease); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (concerning service connection for a personality disorder if it is subject to, or aggravated by, a superimposed mental disorder during service to result in additional disability).  

Although the Veteran, his mother, and his sisters have asserted that his psychiatric disability developed during or as a result of service, they are not competent to offer such an opinion because they do not have any medical expertise, and particularly in the mental health field.  Such expertise is required in this case based on the complex nature of mental health disabilities, especially given the Veteran's complex history and the involvement of substance abuse.  See Jandreau, 492 F.3d at 1377.  

There are several medical opinions of record concerning the cause or etiology of the current disability.  For the following reasons, however, the Board finds the June 2013 VA examiner's opinion to the most probative and to outweigh the other opinions of record, including the private opinions submitted by the Veteran.  The VA examiner's conclusions reflect consideration of all pertinent evidence and are supported by well-reasoned rationale.  Further, the findings are consistent with the Board's credibility findings herein concerning the timing of the Veteran's symptoms.  See Nieves-Rodriguez, 22 Vet. App. at 300-02 (discussing guiding factors to be used in evaluating the probative value of medical opinion evidence, including whether it is based upon sufficient facts or data); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical opinion not credible if the Board rejects such statements); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).  

The Board will first discuss the non-VA opinions that are favorable to the Veteran's claim.  The Veteran testified in May 2003 that his initial VA provider, who he claims to have seen starting in 1972, told him many times that his depression and other mental problems were due to his stress and experiences in service.  As discussed above, however, no VA treatment records have been found for 1972, and the other evidence of record contradicts his reports of any such treatment; the Veteran is not credible without regard to having such treatment in 1972.  Rather, the most probative evidence shows that he sought VA treatment in approximately 1982 or 1983, ten years after service.  Therefore, this report has little to no value. 

In a June 12, 1986, social work assessment at St. Elizabeth's, a social worker found that the Veteran's early developmental stages were normal, and his antisocial behavior began at an early age, but his mental illness did not surface until he was in the military.  This opinion was based in part on the reports during that evaluation that he was placed in the stockade for fighting, which the Board has found to be not credible herein.  As such, this opinion is based partly on unsubstantiated facts that have been rejected as not credible, and it has little to no probative value.  

The Veteran submitted an April 2009 opinion by Martin H. Stein, along with a November 2009 opinion and October 2010 addendum report by Dr. Michael L. Cesta.  Those individuals both opined that the Veteran's current major depressive disorder was incurred during service, based on a finding that his mental health symptoms began during basic training in 1970 and were present continuously after that time.  Although each of these individuals interviewed the Veteran and included a detailed discussion of evidence based on a review of the claims file as it existed at that time, neither of them appears to have considered all pertinent evidence, including the conflicting statements regarding the timing of the Veteran's symptoms as summarized above.  Additionally, as noted above, Mr. Stein did not appear to be licensed as a medical professional in psychiatry or otherwise at the time he submitted his opinion.  As such, the competency and credibility of his opinion is highly suspect and has very low probative value.  Although Dr. Cesta appears to be competent, his opinion is based on unsubstantiated accounts of the Veteran concerning the timing of his symptoms, which the Board has rejected as not credible herein.  Therefore, this private opinion also has little to no probative value.  

VA examiners in June 1995 and September 2009 did not have all evidence available, and the September 2009 examiner was unable to offer an opinion without resorting to speculation, which the Board previously found to be inadequate.  

The June 2013 VA examiner, however, opined that the Veteran's current major depressive disorder was not incurred in or caused by service.  The examiner considered all pertinent evidence, including but not limited to the Veteran's statements, other lay statements as discussed in the prior treatment records at St. Elizabeth's, and the available service records.  This VA examiner noted the Veteran's long history of psychiatric and substance abuse problems, and that he reported depression during service when his girlfriend broke up with him three weeks into training camp.  The examiner indicated that, although there was no record of treatment in 1970, to the extent that the Veteran may have had depressive symptoms at that time, it would have been an understandable reaction to end of significant relationship.  The examiner stated that the evidence did not support a finding that the Veteran's current or past depression after service was related to any depression in 1970.  The examiner noted that the Veteran's depression in post-service treatment records was largely reported to be secondary to other psychosocial stressors, such as relationship or financial problems.  This is consistent with the Board's independent review of the evidence from 1999 forward in particular.  The examiner also noted that the evidence showed a history of psychotic disorder of schizophrenia and schizoid personality features in the 1987 treatment records, which were estimated to have an onset in the late 1970s.  As such, the VA examiner opined that any residual depression from the psychotic disorders, and the psychotic disorders themselves, did not originate and were not exacerbated by service.  The examiner noted that the Veteran's current exacerbation of major depressive disorder was related to recent family-related stressors, and were not caused by or the result of service.  The examiner's findings are consistent with the Board's credibility findings herein, and the opinion has the most probative value as to the etiology of the Veteran's current psychiatric disorder, outweighing all other opinions.

In conclusion, the most probative evidence shows that the Veteran has had major depressive disorder, not psychosis, throughout the appeal period.  The preponderance of the evidence is against a finding that such disorder was incurred or aggravated in service.  He first had chronic or persistent mental health symptoms many years after service, and the most probative medical evidence is against a finding that the current disorder was incurred or aggravated by service.  Although the Veteran was diagnosed with psychosis in the past, there is no currently diagnosed psychosis, and the preponderance of the evidence is against a finding of symptoms of psychosis manifested to a compensable degree within one year following discharge from service.  Therefore, the preponderance of the evidence is against service connection, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. 


ORDER

Service connection for a psychiatric disability claimed as depression, to include major depressive disorder or schizophrenia, is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


